Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 8, 2015

                                     No. 04-15-00752-CV

               IN RE: GUARDIANSHIP OF HATTIE POOLE, AN ADULT,

                      From the Probate Court No 2, Bexar County, Texas
                                Trial Court No. 2014-PC-4118
                          Honorable David Peeples, Judge Presiding


                                       ORDER

         Appellants have filed a motion for temporary relief, requesting that we stay the
underlying trial court proceedings pending the determination of this appeal. We order appellees
to file a response to the motion on or before December 18, 2015.


                                                   _________________________________
                                                   Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court